DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/18/21.  These drawings are accepted.
Election/Restrictions
Newly submitted claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Examiner notes that original claims 1-6 were directed to a process of making pre-stressed components, which are considered of similar scope to newly presented claims 7-17 directed to a method for forming a beam.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 7-17, drawn to a method of forming a beam, classified in B28B23/22.
II. Claims 18-24, drawn to a beam, classified in E04C3/26.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used in the forming a beam, wherein the prestressing of the web can occur, where a force is not applied to the web as part of the applying of the prestress of the lower flange.  Note that claims 18-24 directed to the beam recite no prestressing of the web can occur.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources. or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
There is inadequate support, either written or shown, for a “textured top surface” of the first concrete material (emphasis added).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipski (US 3,577,504).
With regard to claim 7: Lipski discloses a method of forming a beam (D) (fig. 4), comprising: 
applying prestress to a lower flange (36) of the beam (D) either before casting and curing of a first concrete material of the lower flange (36) (fig. 4; col. 6, lines 33-37), or
 after the casting and curing of the first concrete material of the lower flange (36), thereby forming a prestressed lower flange (36) of the beam (D) (fig. 4; col. 6, lines 33-37); and 
after the applying of the prestress, disposing a web (35) of the beam on the prestressed lower flange (36), wherein force is not applied to the web as part of the applying of the prestress to the lower flange (36) (fig. 4; col. 6, lines 6-37).  Note that the deposing of the web is not considered complete until the demounting of the arms of jibs (col. 6, lines 31-37).
With regard to claim 8: Lipski discloses that the applying of the prestress to the lower flange (36) comprises pre-tensioning of the lower flange (36) (fig. 4; col. 6, lines 33-37).
With regard to claim 9: Lipski discloses that the applying of the prestress to the lower flange (36) comprises: 

disposing metal reinforcement (42-44) within said form (fig. 4; col. 5, lines 11-20; col. 6, lines 33-37).
applying tension to at least a part of the metal reinforcement (fig. 4; col. 5, lines 11-20; col. 6, lines 33-37); and 
disposing the first concrete material within said form (col. 6, lines 6-37).
With regard to claim 10: Lipski disclose the applying of the prestress to the lower flange (36) comprises post-tensioning the lower flange (fig. 4; col. 6, lines 33-37).
With regard to claim 11: Lipski discloses disposing a top flange (37) on the web, wherein force is not applied to the top flange (37) as part of the applying of the prestress to the lower flange (36) (col. 6, lines 26-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipski (US 3,577,504).
With regard to claim 12: Lipski discloses that the disposing of the web of the beam on the prestressed lower flange comprises curing a second concrete material on a top surface of the prestressed lower flange (col. 6, lines 6-37). Note that Lipski discloses hardening occurs after a few hours, however, Examiner submits that curing will inherently occur over the span of several days.

Lipski does not disclose that the disposing of the web of the beam on the prestressed lower flange comprises casting a second concrete material on a top surface of the prestressed lower flange.
However, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lipski to have the disposing of the web of the beam on the prestressed lower flange comprise curing a second concrete material on a top surface of the prestressed lower flange yielding the predictable resulting of forming the web in relation to the prestressed lower flange.  No new or unpredictable results would obtained from casting the web in relation to the top surface of the prestressed lower flange instead of casting the prestressed lower flange in relation to a surface of the web.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claim 13: As modified, Lipski discloses that the casting and curing of the second concrete material comprises disposing the second concrete material onto a textured top surface (concrete surface) of the first concrete material.  Note that Lipski discloses hardening occurs after a few hours, however, Examiner submits that curing will inherently occur over the span of several days.
With regard to claim 14: Examiner submits that the first concrete material inherently have a higher compressive strength than the second concrete material as it is greater thickness.
With regard to claim 16: The disposing of the web (35) on the prestressed lower flange (36) of Lipski comprises curing the web (35) on a top surface of the prestressed lower flange (36), a material of the web (35) and the first concrete material being the same (fig. 4). Note that Lipski discloses hardening occurs after a few hours, however, Examiner submits that curing will inherently occur over the span of several days.

However, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lipski to have the disposing of the web of the beam on the prestressed lower flange comprise curing a second concrete material on a top surface of the prestressed lower flange yielding the predictable resulting of forming the web in relation to the prestressed lower flange.  No new or unpredictable results would obtained from casting the web in relation to the top surface the prestressed lower flange instead of casting the prestressed lower flange in relation to a surface of the web.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipski (US 3,577,504) in view of Tian et al. (CN 208917657 U).
With regard to claim 17:  Lipski does not disclose the material of the web and the first concrete material include Ultra High Performance Concrete (UHPC).
However, Tian discloses a material of a web and flanges of an I-beam including Ultra High Performance Concrete (UHPC) (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Lipski to have beam including the material of the web and the first concrete material include Ultra High Performance Concrete such as taught by Tian et al. in order to provide a concrete material that is durable, strong and lighter weight when compared to conventional concrete.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the steps and elements of the claimed method of forming a beam including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in cited prior art of record.
Response to Amendment
The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) has been withdrawn in view of the amendment filed 10/18/21.
 The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of amendment filed 10/18/21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633